Case 1:19-cv-00188-PLM-PJG ECF No. 126, PageID.1164 Filed 04/07/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 YVES LANGLOIS and ANDREE LANGLOIS,            )
                       Plaintiffs,             )
 -v-                                           )     No. 1:19-cv-188
                                               )
                                               )     Honorable Paul L. Maloney
 TERRY TOWN TRAVEL CENTER, INC. and            )
 CARCRAFT ADVANCED, INC.,                      )
                       Defendants.             )
                                               )

                                    JUDGMENT

       In accordance with the order entered on this date (ECF No. 125), and pursuant to

 Fed. R. Civ. P. 58, JUDGMENT hereby enters.

       THIS ACTION IS TERMINATED.

       IT IS SO ORDERED.

 Date: April 7, 2021                                 /s/ Paul L. Maloney
                                                     Paul L. Maloney
                                                     United States District Judge
